MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be                           Dec 08 2016, 9:43 am
regarded as precedent or cited before any                           CLERK
court except for the purpose of establishing                    Indiana Supreme Court
                                                                   Court of Appeals
the defense of res judicata, collateral                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark Small                                              Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Matthew B. Mackenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Bryce Paxson,                                           December 8, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        38A02-1607-CR-1646
        v.                                              Appeal from the Jay Superior
                                                        Court
State of Indiana,                                       The Honorable Max C. Ludy,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        38D01-1511-F4-4



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 38A02-1607-CR-1646 | December 8, 2016   Page 1 of 4
                                          Case Summary
[1]   Bryce Paxson (“Paxson”) pleaded guilty to Causing Death When Operating a

      Motor Vehicle with an Alcohol Concentration Equivalent of .15 or More, as a

      Level 4 felony.1 Paxson appeals his twelve-year sentence, raising the sole

      restated issue of whether the sentence is inappropriate in light of the nature of

      the offense and his character.


[2]   We affirm.



                                Facts and Procedural History
[3]   Following events on October 30, 2015, the State charged Paxson with Causing

      Death When Operating a Motor Vehicle with an Alcohol Concentration

      Equivalent of .08 or More, as a Level 5 felony. On November 18, 2015, the

      State charged Paxson with a second count, Causing Death When Operating a

      Motor Vehicle with an Alcohol Concentration Equivalent of .15 or More, as a

      Level 4 felony. Paxson entered into a plea agreement whereby Paxson would

      plead guilty to Count 2, the State would dismiss Count 1, and the State would

      make no recommendation at sentencing. On July 13, 2016, the trial court

      accepted Paxson’s guilty plea and proceeded directly to sentencing Paxson for




      1
          Ind. Code § 9-30-5-5(b)(1).


      Court of Appeals of Indiana | Memorandum Decision 38A02-1607-CR-1646 | December 8, 2016   Page 2 of 4
      the Level 4 felony conviction. Following a hearing, the trial court sentenced

      Paxson to twelve years executed, the maximum sentence authorized by statute.


[4]   Paxson now appeals.



                                Discussion and Decision
[5]   Article 7, Section 4 of the Indiana Constitution grants the authority for

      appellate review and revision of criminal sentences, and is implemented

      through Indiana Appellate Rule 7(B). Under this rule, this “Court may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.” In performing our review, we

      assess “the culpability of the defendant, the severity of the crime, the damage

      done to others, and myriad other factors that come to light in a given case.”

      Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of such

      review is to attempt to leaven the outliers. Id. at 1225.


[6]   As to the nature of the offense, the evidence presented at sentencing indicated

      that Paxson consumed approximately ten beers, then got behind the wheel of

      his truck, leaving town at a high rate of speed. Paxson lost control of the truck,

      hurtled through a driveway, and crashed into the front porch and wall of a

      house. The truck came to rest in the living room, where sixteen-year-old S.C.

      was on the couch. Paxson’s truck struck and killed S.C.




      Court of Appeals of Indiana | Memorandum Decision 38A02-1607-CR-1646 | December 8, 2016   Page 3 of 4
[7]    Looking to the character of the offender, Paxson has two prior felony

       convictions for dealing in methamphetamine in 2008. Paxson also has a prior

       operating while intoxicated conviction in 1993. Paxson was on probation when

       he committed the instant offense.


[8]    Paxson has not persuaded us that his sentence was inappropriate.



                                               Conclusion
[9]    Paxson’s sentence does not warrant revision under Appellate Rule 7(B).


[10]   Affirmed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 38A02-1607-CR-1646 | December 8, 2016   Page 4 of 4